          Case 1:19-cv-05641-VSB Document 39 Filed 03/16/20 Page 1 of 1




Direct line: 212 660 3024
msullivan@sullivanlaw.com



                                                    March 16, 2020

VIA ELECTRONIC FILING

Hon. Vernon S. Broderick
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

        Re:     Recovery Effort Inc. v. Zeichner Ellman & Krause LLP, et al.,
                No. 19-cv-05641 (VSB)

Dear Judge Broderick:

        We represent Defendants Zeichner Ellman & Krause LLP and Yoav M. Griver in the
above-captioned action. We write to request an extension of time, until March 30, 2020, for
all Defendants to answer, move, or otherwise respond to the First Amended Complaint.
Counsel for Co-Defendants join in this request. Counsel of Plaintiff consents.

        On February 20, 2020, Plaintiff Recovery Effort Inc. filed its First Amended
Complaint. The current deadline for Defendants to answer, move, or otherwise respond to
the First Amended Complaint is March 23, 2020.

        As a result of the spread of COVID-19 in New York, my firm has directed that
lawyers and staff work from remote locations, resulting in some disruption of work flow.
Counsel for the other parties are encountering similar issues. The requested additional time
is intended to accommodate this disruption.

      Accordingly, the parties respectfully ask that the Court extend the time for all
Defendants to answer, move, or otherwise respond to the First Amended Complaint from
March 23, 2020 to March 30, 2020.

      The parties also respectfully request that the corresponding briefing dates on any
motions with respect to the First Amended Complaint also be extended by one week so that
any opposition papers be due on May 7, 2020 and any reply papers be due on May 28,
2020.

        This is the first request for any such extensions.

                                                    Respectfully submitted,


                                                    /s/Michael T. Sullivan
                                                    Sullivan & Worcester LLP
                                                    Counsel for Zeichner Ellman & Krause LLP
                                                    and Yoav M. Griver

cc:     Counsel of Record (via ECF)
